Title: To Thomas Jefferson from Barnabas Bidwell, 21 June 1806
From: Bidwell, Barnabas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Stockbridge, June 21st 1806
                        
                        Genl. Skinner being appointed Treasurer of this Commonwealth, and having, as I understand, accepted the
                            appointment, there will, of course, be a vacancy in the office of Marshall of the District of Massachusetts. Being
                            requested, in behalf of two gentlemen, who are candidates for that office, to state their respective characters and
                            pretensions, I hope to be excused for making the statement. One of them, James Prince Esqr. of Boston, has, I believe,
                            been already recommended to you as a man of industry, intelligence, probity & undoubted qualifications for the office,
                            and, in his politics, an active, zealous, uniform Republican. In this estimate of his character I agree with those of my
                            colleagues and others, who have given an opinion on the subject. The other gentleman is Abraham Lincoln Esqr. of
                            Worcester, a brother of the late Attorney General of the United States. Partly from my own personal acquaintance, and
                            partly from the information of others better acquainted than I am, I believe Dr. Lincoln is entitled to a similar
                            recommendation. Each of the gentlemen is, in my judgment, worthy of the appointment, and either of them would, I presume,
                            perform the duties of the office faithfully & acceptably. Mr. Prince having been a Coroner, at a time when the Sheriff
                            of the County of Suffolk was suspended, and when, by our laws, the functions of Sheriff devolved upon the Coroner, became
                            practically acquainted with the business & duties of Sheriff, which are, in many respects, similar to those of Marshall.
                        The Republican majorities in our State legislature, and a Republican Treasurer, Secretary & Council, chosen
                            by a Convention of the two Houses, are a salutary change, and a subject of just congratulation, notwithstanding the
                            re-election of our federal Governor, who will be restrained in his opposition to the General Government, altho’ he will
                            have it in his power, as it undoubtedly is his disposition, to withhold all official co-operation and support. The
                            feelings of Judge Sullivan, the Republican candidate, have been hurt by the result, but more by the shameful abuse, which
                            was heaped on him to defeat his election. Perhaps no party, at any election, ever carried party slander to a more
                            systematic extent. That is the electioneering weapon of all parties, and more especially of the Federalists, as we all
                            have experienced in our various spheres of life.
                        When I returned from Washington, I found the federal misrepresentations, on the subject of the two millions
                            appropriation of the last Session of Congress, had made a considerable impression. Care was immediately taken to have that
                            measure explained in the Newspapers, and by other means; so that it is correctly understood by people in general in this
                            quarter of the Union.
                        The public mind is suspended with anxiety on the result of our negociations with Great Britain & Spain. On
                            those points I have my fears, as well as my hopes. The subjects in dispute are in themselves delicate and difficult to be
                            adjusted on principles of reciprocity, and the difficulty & delicacy are increased by the state of our parties. I expect
                            the next session of Congress will be attended with some embarrassments: But, “nil desperandum, Truoro duce.” In the favour
                            of a gracious providence, & the wisdom or firmness of administration, I confide. May the issue be propitious!
                        In this vicinity the season is so far favourable. The approaching crops promise well; and the citizens are
                            generally industrious & contented, except the agitation lately produced by our State elections, which has indeed, in a
                            great measure, subsided.
                        Our election of members of Congress will be on the first Monday of November. In some of the Districts it is
                            expected that there will be attempts to change the Representation. As to myself, I am deliberating whether to decline a
                            re-election, or not. The truth is that professional studies & habits are more familiar to me than politics; and, not
                            being blessed with a fortune, I am dependent on my profession for a living. The business of Congress, drawing me so far,
                            and so long, from home, interferes more with my professional business, than an attendance on the legislature of this State
                            did. The consequence is that I am sensibly losing my practice, which, when transferred to other channels, cannot be easily
                            regained. These & other considerations, of a personal nature, admonish me to decline. But patriotism, or rather perhaps
                            pride opposes a determination to withdraw from a political scene, once engaged in, at a period so interesting and eventful
                            as the present. I shall not withhold my name as a Candidate, unless my political friends, upon consultation, shall be
                            agreed in a Republican successor.
                        Pray excuse this egotism, and believe me, with sentiments of high respect, Sir, your friend & humble
                            Servant,
                        
                            Barnabas Bidwell
                            
                        
                    